Case 4:18-cv-00298-CVE-JFJ Document 166-10 Filed in USDC ND/OK on 04/09/20 Page 1 of 5




                                                                      Exhibit "J"
Case 4:18-cv-00298-CVE-JFJ Document 166-10 Filed in USDC ND/OK on 04/09/20 Page 2 of 5
Case 4:18-cv-00298-CVE-JFJ Document 166-10 Filed in USDC ND/OK on 04/09/20 Page 3 of 5
Case 4:18-cv-00298-CVE-JFJ Document 166-10 Filed in USDC ND/OK on 04/09/20 Page 4 of 5
Case 4:18-cv-00298-CVE-JFJ Document 166-10 Filed in USDC ND/OK on 04/09/20 Page 5 of 5
